DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	In response to the amendment filed 31 December 2020, claims 41-59 and newly added claim 61 are pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Marggraff (US 2009/0253107 A1) in view of Ziv-El (US Patent No. 8,064,817 B1).
	Regarding claim 61, Marggraff discloses a writing device comprising:

	a sensor coupled to the housing and configured to capture a representation of the writing (e.g. pen down sensor and infrared imaging system – Par’s. 23-25);
	a processor (245) coupled to the housing and the sensor, the processor configured to:
identify a sequence of alphanumeric characters by performing handwriting recognition of the representation of the writing (Par. 26);
generate compliance data based on the representation of the writing and one or more rules (e.g. comparison to target gestures and characters) relating to forming alphanumeric characters (Par. 41 – feedback regarding accurate portrayal);
a memory coupled to the housing and the processor, the memory device configured to store data relating to the writing and the compliance data (Par’s. 17-18, 31); and
a communication device coupled to the housing and the processor, the communication device configured to transmit the writing and compliance data to another computing system 120 (see Par. 21). 
Marggraff does not appear to explicitly disclose computing at least one score based on the compliance data, storing the score, and transmitting the score to a server configured to transmit the at least one score to a remote device for display on a display device. However, Ziv-El discloses (see Fig. 5) a similar pen-based writing system wherein a pen-based writing device (A1, A2, etc.) transmits answer data to a server (477) configured to transmit the data to a remote device for display on a display device (on teacher’s computer). Ziv-El further discloses computing a score (grade) based on compliance data of pen-based handwriting inputs (see for ex. Fig. 6, 8). Accordingly, it would have been obvious to one skilled in the art before the effective . 

Allowable Subject Matter
6.	Claims 41-59 are allowed.

Response to Arguments
7.	Applicant’s arguments with respect to the rejection of claim 61 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Byler et al. (US 2008/0063284 A1) discloses a writing instrument that calculates grade.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715